The action is to recover damages sustained by plaintiff in the execution of a release to the individual respondents. The respondents moved to dismiss the complaint on the ground that it did not state facts sufficient to constitute a cause of action. The motion was granted and plaintiff appeals. Order reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to respondents to answer within ten days from the entry of the order hereon. The action is based upon duress. Giving plaintiff the benefit of the most favorable inferences to be drawn from the facts pleaded, it is alleged that the execution of the release was not his voluntary act but was induced by the coercion and duress of the defendants Tabak and Finkelstein, and resulted in plaintiff parting with his stock in the defendant corporation, which, it is alleged, was of a value in excess of moneys he stole from the corporation. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis,' JJ., concur.